
	

114 HR 4958 IH: To direct the Secretary of Energy to review and update a report on the energy and environmental benefits of the re-refining of used lubricating oil.
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4958
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Mrs. Brooks of Indiana (for herself and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Secretary of Energy to review and update a report on the energy and environmental
			 benefits of the re-refining of used lubricating oil.
	
	
 1.Energy savings from lubricating oilNot later than one year after the date of enactment of this Act, the Secretary of Energy, in cooperation with the Administrator of the Environmental Protection Agency and the Director of Management and Budget, shall—
 (1)review and update the report prepared pursuant to section 1838 of the Energy Policy Act of 2005; (2)after consultation with relevant Federal, State, and local agencies and affected industry and stakeholder groups, update data that was used in preparing that report; and
 (3)prepare and submit to Congress a coordinated Federal strategy to increase the beneficial reuse of used lubricating oil, that—
 (A)is consistent with national policy as established pursuant to section 2 of the Used Oil Recycling Act of 1980 (Public Law 96–463); and
 (B)addresses measures needed to— (i)increase the responsible collection of used oil;
 (ii)disseminate public information concerning sustainable reuse options for used oil; and (iii)promote sustainable reuse of used oil by Federal agencies, recipients of Federal grant funds, entities contracting with the Federal Government, and the general public.
					
